     Case 3:18-cv-00809-H-NLS Document 32 Filed 12/04/18 PageID.218 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12
     KATIE RENVALL, individually and on                 Case No.: 3:18-cv-00809-H-NLS
13
     behalf of all others similarly situated,
14                                     Plaintiff,       ORDER GRANTING JOINT
                                                        MOTION TO DISMISS
15   v.
16   ALBERSTONS COMPANIES, INC.,                        [Doc. No. 31]
17                                   Defendant.
18
19          On November 29, 2018, the parties filed a joint motion to dismiss the entire action
20   with prejudice pursuant to Fed. R. Civ. Proc. 41(a). (Doc. No. 31.) For good cause shown,
21   the Court grants the parties’ motion and dismisses the entire action with prejudice, with
22   each party to bear its own attorneys’ fees and costs. The claims of the putative class are
23   dismissed without prejudice. The Clerk is directed to close the case.
24         IT IS SO ORDERED.
25   DATED: December 4, 2018
26
                                                    MARILYN L. HUFF, District Judge
27                                                  UNITED STATES DISTRICT COURT
28

                                                    1
                                                                             3:18-cv-0371-H-JMA
